Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s submission filed on 05/27/2020 is duly acknowledged.
	Claims 1-9 and 11-30 (originally presented) have been canceled by applicant’s current claim amendments.
Claims 31-47 have been newly presented for examination.
	Claim 10 (original, currently amended), and newly presented claims 31-47 are pending in this application.
NOTE:  It is noted that newly recited claim 46 has been presented twice (see discussion below). Appropriate re-numbering and correction is required by applicants.
Priority
	This application has been filed as a DIV of 15/420,022 (filed on 01/30/2017, now US patent 10,689,613), which is a CON of parent application 13/456,172 (filed on 04/25/2012, now US patent 9,926,526), claiming ultimate priority to a US provisional application 61/478746 filed on 04/25/2011. 
Claim Objections
1.	Improper Claim Amendments
Applicants are advised that the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered last two claims 46 and 47 have been renumbered as claims 47 and 48.
Thus, claims 10 and 31-48 are currently pending in this application, and have been examined according to new numbering. Appropriate correction is required in response to this office action.
2.	Claim 10 and newly recited claims 31-48 (renumbered) are objected to because of the following informalities:  Claims recite the term “system”, which has not been specifically defined by the applicants (see parent 13/456,172 specification, [0007]-[0008], for instance) and may mean a method, a product/apparatus, or a combination thereof.  To avoid ambiguities, applicants are advised to amend claims to recite “a product for interfering….” or “a composition for interfering….”, instead.  Appropriate correction is suggested.
Instant claims have been interpreted as a product composition for prior art purposes based on the components recited in instant claim 10, and claims dependent thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 10, 31, 32 and 34-48 (as presented/renumbered) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al (US 2010/0124554 A1; cited as ref. [A] on PTO 892 form) taken with Liu et al (2010; cited as ref. [U] on PTO 892 form) and Yang et al (2007; cited as ref. [V] on PTO 892 form). 
Claim 10 (as currently amended) is directed to “A system for interfering with viability of phenazine-producing bacteria, the system comprising 
one or more agents able to inactivate a phenazine and/or a phenazine related pathway in the phenazine-producing bacteria, and 
one or more antibiotics and/or one or more antimicrobial, 
for simultaneous combined or sequential use in the method comprising 
reducing the amount of phenazine in the phenazine-producing bacteria to reduce survivability and/or antibiotic resistance of the bacteria in a medium.”

Claim 32 (as newly presented) is directed to “The system of claim 10, wherein the one or more agents comprise phenazine degrading agents capable of degrading phenazine.”

Claim 45 (as newly presented) is directed to “The system of claim 10, further comprising one or more chelating agents capable of subtracting from the medium Fe(II) alone or in combination with Fe(III).”

See also limitations of dependent claims 31, 34-44 and 46-48 (renumbered), as presented by applicants.
Newman et al (2010), while disclosing screening of compounds that are able to affect endogenous production and/or activity of redox active compounds (see abstract, and Summary on page 1, [0005], [0007]-[0010], for instance) in a bacteria, wherein the redox active small molecules include phenazines produced by bacteria from genus Pseudomonas (see disclosure [0018], [0046]-[0047], for instance, and cited references therein; and [0022], for example), teach the method and agents for interfering with viability of bacteria, by reducing the amount of phenazine in the bacteria by administering (in a suitable pharmaceutical carrier in a therapeutically effective amount), to an infected patient, an inhibitor of redox active compounds, such as for treating a bacterial infection in a patient (see page 1, [0007]) with and/or without administration of an antibiotic compound for treating said infection (see [0008]-[0010], in particular); wherein they disclose that such inhibition in the viability of Pseudomonas aeruginosa (such as a phenazine null mutant delta-phz, that cannot synthesize phenazine; i.e. by inactivation of biosynthetic genes such as phzA see [0052] and [0145]-[0146], and page 20, right column, 1st paragraph) was specific to reduction in the endogenous phenazines and not other types of redox active molecules; wherein they disclose that phenazines (that include pyocyanin and phenazine-1-carboxylic acid or PCA; see Table 2 on page 18; and figure 10, [0162], for instance) are redox-active molecules produced by Pseudomonas species, which often form biofilms on variety of surfaces, including in the lungs of cystic fibrosis patients (see [0167], in particular), and have been shown to be terminal signals in P. aeruginosa’s quorum sensing cascade which is known in the art to be important for biofilm formation by Pseudomonas sp. (see [0141]-[0142], for instance).  They also disclose the method and agents (i.e. inhibitor that include antibody, an antisense oligonucleotide, an aptamer, etc.) wherein the “inhibiting synthesis of phenazine is performed by using small interfering RNA techniques to suppress the expression of one or more proteins in one or more phenazine biosynthetic pathways” (see disclosure in [0090], in particular, although embodiments not exemplified per se) or by chemically modifying phenazine (see disclosure in [0033]; instant claims do not require specific steps for performing siRNA or any specific type of chemical modification of phenazine in the bacteria per se). In addition, Newman et al disclose that such inhibitors comprise compounds that inhibit production of phenazines, and are able to reduce biosynthesis, transport and/or chemical modification of phenazine molecules in the phenazine-producing microorganisms such as P. aeruginosa (see [0025], [0026], Fig. 9-10, showing efflux pump deletion and other phenazine-related mutant phenotypes, for instance); wherein the inhibitors can further comprise one or more standard antibiotic compounds including tobramycin, ciprofloxacin, etc. (see [0094], and page 50, claim 22, for instance).
However, Newman et al do not disclose the product/composition “further comprising one or more chelating agents capable of subtracting from the medium Fe(II) alone or in combination with Fe(III)” (see instant claims 45-48); and “wherein the one or more agents comprise phenazine degrading agents capable of degrading phenazine or phenazine-1-carboxylic acid (claims 32, 34 and 40); as currently required by the claimed invention. 
Liu et al (2010), disclose synergistic effects of a combination of an efflux pump inhibitor (EPI; i.e. capable of blocking one or more phenazine exporters of the bacteria) phenyl-arginine-beta-naphthylamide (PAN) with an iron chelator DiPY (2,2’-dipyridyl; see Abstract, entire disclosure on page 3960, and Fig. 1, for instance); wherein using wild type and various mutants of P. aeruginosa, they experimentally demonstrated the fact that iron chelators synergistically inhibited P. aeruginosa growth and biofilm formation in suitable combination with PAN EPI used (concentrations of iron chelator DiPY used was from 20-80 micrograms/mL; i.e. equivalent to about 128-512 micromolar, taking 156 g/mol as the molecular weight of DiPY), and the combination also increased P. aeruginosa sensitivity to antibiotics such as ciprofloxacin 4-fold (see page 3961, right column, last paragraph), thus providing evidence that combination of agents that can inhibit Pseudomonas efflux pumps (such as mexAB-oprM; see Fig. 1) as well as iron availability could be promising therapeutic interventions against P. aeruginosa infections (see page 3963, left column, last paragraph). 
Yang et al (2007) disclose isolation, identification, and degradation characteristics of phenazine-1-carboxylic acid (PCA)-degrading strain of bacteria Sphingomonas sp. DP58 (see title, abstract and introduction, in particular) that was isolated from a soil sample suffering from pimiento epidemic disease in Qibao China (see section “Materials and Methods”), wherein they disclose in vitro (i.e. exogenous) degradation of PCA (obtained from the fermentation broth of Pseudomonas M18) in a liquid medium using the isolated strains, wherein the PCA was used as a sole carbon source (see page 285, sections “Isolation of PCA-degrading bacterium” and “PCA degradation in LB medium and in an inorganic salt medium as sole carbon source”, in particular). They concluded that “the growth of strain DP58 and the almost complete disappearance of PCA demonstrated that the bacteria could effectively use PCA as a sole source of carbon and nitrogen for growth” (see page 286, right column, last paragraph), and that “the degradative enzymes” of interest are not repressed in rich growth medium (page 287, 1st paragraph). 
Thus, given the disclosure for synergistic activities of EPIs in combination with iron chelators for inhibiting growth and biofilm formation of P. aeruginosa (see teachings from Liu et al, above), and for agents such as PCA-degrading enzymes in bacteria that can exogenously degrade the secreted phenazines from Pseudomonas species bacteria (see teachings from Yang et al, above) at the time this invention was made, and given the fact that Newman et al already disclose a variety of agents/inhibitors a person of ordinary skill in the art could employ in order to reduce the amount of phenazines synthesized in Pseudomonas bacteria (and thus affect their viability and/or survivability), it would have been obvious to use suitable combinations of EPIs and iron chelators, and/or employ the bacteria Sphingomonas sp. DP58 disclosed by Yang et al (or the enzyme from said bacteria) that degrades the phenazines such as demonstrated by Yang et al specifically for PCA, with a reasonable expectation of success, for the same purposes of inhibiting growth and/or biofilm formation of pathogens such as P. aeruginosa (i.e. interfering with the viability and/or antibiotic resistance of a phenazine-producing bacteria). Since, Liu et al practically demonstrated the synergistic inhibitory effects of the combination of EPIs with various iron chelators; and since Yang et al already disclose the fact that the isolated bacterial strain and enzyme can work in variety of salt/nutrient conditions to degrade PCA, such modifications in the product composition for interfering the viability of bacteria (i.e. redox active, phenazine-producing bacteria such as P. aeruginosa) as taught by Newman et al, would have been obvious and fully contemplated by an artisan of ordinary skill in the art, given the detailed motivation for use of a variety of agents and/or ways Newman et al (when taken with the explicit disclosure from Liu et al and Yang et al discussed above) have disclosed to inhibit and/or reduce the phenazines and production thereof from phenazine-producing bacteria.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 33 (depends directly from claim 32) appears to be free of prior art issues.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 10, 31, 36-38 and 41-42 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 37, 38, 40 and 44 of co-pending Application No. US 15/394,138 (reference application filed on 12/29/2016 by common inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because though the conflicting claim 37 of the application ‘138 is directed to a “A method of treating a bacterial infection caused by phenazine-containing bacteria in a patient, the method comprising: administering to the patient an inhibitor of a phenazine in the phenazine-containing bacteria in an effective amount to reduce the bacterial level of the phenazine, thereby reducing the viability of the phenazine-containing bacteria, wherein the inhibitor specifically or selectively targets and disrupts the phenazine synthesis, secretion, and/or transformation” (employs the same agents to reduce phenazine; wherein the inhibitor can further comprise antibiotics; see co-pending claim 44), which appears to be a species, and/or coextensive in scope with instant claims which also employs agents to “reduce the amount of phenazine” in order to interfere with the viability of bacteria such as Pseudomonas (i.e. in a genus-species relationship).  The ODP rejection is therefore properly made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 10, 31, 32 and 41 (as presented) is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,913,936 (issued on Feb. 9, 2021; to common inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because though the issued claim 1 is directed to a method to interfere with the viability of phenazine-producing bacteria, specifically pyocyanin-like phenazines, it employs the same agent, i.e. “phenazine degrading agents” in the form of a “pyocyanin demethylase with an antibiotic and/or other antimicrobial”, and therefore is directed to a species of the generic invention as currently claimed in the instant application.  The ODP rejection is therefore deemed proper.
Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657